Name: Commission Regulation (EEC) No 3521/82 of 21 December 1982 amending and extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/ 14 Official Journal of the European Communities 29 . 12 . 82 COMMISSION REGULATION (EEC) No 3521 /82 of 21 December 1982 amending and extending the period of applicability of Regulation (EEC) No 2819/79 making the imports of certain textile products from certain third countries subject to Community surveillance HAS ADOPTED THIS REGULATION : Article 1 1 . The last subparagraph of Article 3 of Regulation (EEC) No 2819/79 is hereby deleted. 2 . The last phrase of Article 4 of the same Regula ­ tion shall read as follows : 'Such communication shall indicate separately the quantities put into free circulation and the quanti ­ ties imported for inward processing.' Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas by virtue of Regulation (EEC) No 2819/79 (2), as last amended by Regulation (EEC) No 2442/82 (3), the Commission has established a system of Commu ­ nity surveillance for imports of certain textile products listed in the Annex and originating in the Mediterra ­ nean countries which had signed Agreements estab ­ lishing preferential arrangements with the Commu ­ nity, that is to say Egypt, Portugal, Spain, Turkey and Malta ; Whereas it is necessary to modify Articles 3 and 4 of Regulation (EEC) No 2819/79 ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force, The Annex to Regulation (EEC) No 2819/79 is hereby replaced by the Annex to this Regulation . Article 3 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1983 . Article 4 This Regulation shall enter into force on 1 January 1983 . It shall apply with effect until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2 . 1982, p . 1 . ( 2) OJ No L 320 , 15 . 12 . 1979, p . 9 . (&lt;) OJ No L 261 , 9 . 9 . 1982, p . 9 . 29 . 12. 82 Official Journal of the European Communities No L 369/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Units Third countries 55.05 Cotton yarn , not put up for retail sale Tonnes55.05-13 ; 19 ; 21 ; 25 27 ; 29 ; 33 ; 35 ; 37 ; 41 45 ; 46 ; 48 ; 51 ; 53 ; 55 57 ; 61 ; 65 ; 67 ; 69 ; 72 78 ; 81 ; 83 ; 85 ; 87 Egypt Spain Turkey Portugal Malta 55.09 Other woven fabrics of cotton : Tonnes Spain Turkey Portugal Malta Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-03 ; 04 ; 05 ; 06 07 ; 08 ; 09 ; 10 ; 11 ; 12 13 ; 14 ; 15 ; 16 ; 17 ; 19 21 ; 29 ; 32 ; 34 ; 35 ; 37 38 ; 39 ; 41 ; 49 ; 51 ; 52 53 ; 54 ; 55 ; 56 ; 57 ; 59 61 ; 63 ; 64 ; 65 ; 66 ; 67 68 ; 69 ; 70 ; 71 ; 73 ; 75 76 ; 77 ; 78 ; 79 ; 80 ; 81 82 ; 83 ; 84 ; 85 ; 87 ; 88 89 ; 90 ; 91 ; 92 ; 93 ; 98 99 56.07 A Woven fabrics of man-made fibres (discon ­ tinuous or waste) : Tonnes 1 2 3 4 5 Spain Portugal TurkeyA. Of synthetic textile fibres : 56.07-01 ; 04 ; 05 ; 07 08 ; 10 ; 12 ; 15 ; 19 ; 20 22 ; 25 ; 29 ; 30 ; 31 ; 35 38 ; 39 ; ,40 ; 41 ; 43 ; 45 46 ; 47 ; 49 Woven fabrics of synthetic fibres (discon ­ tinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 1 000 pieces Spain Turkey Portugal Malta 60.04-19 ; 20 ; 22 ; 23 24 ; 26 ; 41 ; 50 ; 58 ; 71 79 : 89 60.04 B I II a) b) 0 IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments 1 000 pieces60.05 A I Spain Portugal Turkey Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized , of wool , of cotton or of man ­ made textile fibres 60.05-01 ; 31 ; 33 ; 34 : 35 ; 36 ; 39 ; 40 ; 41 ; 42 : 43 II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) No L 369/ 16 Official Journal of the European Communities 29 . 12. 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Units Third countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys ' woven breeches, shorts and trousers (including slacks) ; women's , girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres 1 000 pieces Spain Portugal Malta Turkey 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven , for women , girls and infants, of wool , of cotton or of man-made textile fibres 1 000 pieces Portugal Malta Turkey 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven, of wool , of cotton or of man-made textile fibres 1 000 pieces Portugal Malta Turkey 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Tonnes Portugal (') Turkey 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls ' and infants' (other than babies ') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 1 000 pieces Spain (') Community surveillance shall only apply to products falling under NIMEXE code 62.02-71 in category 9. 29 . 12 . 82 Official Journal of the European Communities No L 369/ 17 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Units Third countries 19 61.05 A B I III 61.05-20 61.05-30 ; 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric , of a value of not more than 1 5 ECU/kg net weight Tonnes Portugal 20 62.02 Bla) c) 62.02-12 ; 13 ; 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Tonnes Spain Portugal Turkey 22 56.05 A 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale Tonnes Spain 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale Tonnes Spain 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants ' outer garments : B. Other : Women's , girls' and infants ' (other than babies') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants' outer garments : B. Other : Women's , girls ' and infants' (other than babies ') woven and knitted or crocheted skirts , including divided skirts 1 000 pieces Turkey No L 369/ 18 Official Journal of the European Communities 29 . 12. 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Units Third countries 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's, girls ' and infants ' outer garments : B. Other : Women's, girls ' and infants ' (other than babies ') woven suits and costumes (inclu ­ ding coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres 1 000 pieces Turkey 32 ex 58.04 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres Tonnes Turkey 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 ; 59 Woven fabrics of man-made fibres (con ­ tinuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like Tonnes Portugal 39 62.02 B II a) c) III a) 2 c ) 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen,^Ã ³ther than of cotton terry fabric Tonnes Portugal 90 ex 59.04 59.04-11 ; 13 ; 15 ; 16 ; 19 ; 21 I \ Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not \ x Tonnes Portugal 101 ex 59.04 59.04-80 \ \ Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres Tonnes Portugal 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables plaited or not : Twine, cordage , ropes and cables, plaited or not, of flax or ramie Tonnes Portugal 29 . 12. 82 Official Journal of the European Communities No L 369/ 19 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Units Third countries 145 A ex 59.04 59.04-23 Twine, cordage, ropes and cables , plaited or not :  Of abaca (Manila hemp) Tonnes Portugal 145 B ex 59.04 59.04-50 Twine, cordage, ropes and cables , plaited or not :  Of true hemp Tonnes Portugal 146 A ex 59.04 59.04-31 Twine, cordage, ropes and cables, plaited or not :  Binder and baler twine for agricultural machines, of sisal and other fibres of the Agave family Tonnes Portugal 146 B ex 59.04 59.04-35 ; 38 Twine, cordage, ropes and cables, plaited or not :  Of sisal and other fibres of the Agave family, other than those falling within cate ­ gory 1 46 A Tonnes Portugal 146 C ex 59.04 59.04-70 Twine, cordage, ropes and cables, plaited or not :  Of jute or other textile bast fibres included in category 154 Tonnes Portugal 62.02 62.02-01 ; 09 ; 12 ; 13 ; 15 ; 19 ; 40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 61 ; 65 ; 71 ; 72 ; 74 ; 75 ; 77 ; 83 ; 85 ; 87 ; 89 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles Tonnes Portugal